

117 S1417 IS: Preserving Accountability for National Assets Act of 2021
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1417IN THE SENATE OF THE UNITED STATESApril 28, 2021Mr. Cruz (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish a Venezuela Reconstruction Fund, and for other purposes.1.Short titleThis Act may be cited as the Preserving Accountability for National Assets Act of 2021 or the PANA Act .2.Venezuela Restoration Fund(a)EstablishmentThere is established in the United States Treasury a fund, to be known as the Venezuela Restoration Fund, which shall consist of amounts deposited in the Fund under subsection (c).(b)UsesAmounts in the Fund—(1)shall be available to the Secretary of State only for the purposes described in paragraph (2), without fiscal year limitation or need for subsequent appropriation; (2)shall be used only for the purposes of—(A)strengthening democratic governance and institutions, including the democratically elected National Assembly of Venezuela;(B)defending internationally recognized human rights for the people of Venezuela, including support for efforts to document crimes against humanity and violations of human rights;(C)supporting the efforts of independent media outlets to broadcast, distribute, and share information beyond the limited channels made available by the Maduro regime; and(D)combatting corruption and improving the transparency and accountability of institutions that are part of the Maduro regime; (3)may support governmental and nongovernmental parties in advancing the purposes described in paragraph (2); and(4)shall be allocated in a manner complementary to existing United States foreign assistance, diplomacy, and anti-corruption activities.(c)FundingBeginning on or after the date of the enactment of this Act, notwithstanding any other provision of law, in the case of any funds or assets forfeited to the United States by an individual or entity connected to the regimes of Hugo Chávez and Nicolás Maduro in Venezuela, the funds or assets will be deposited in the Venezuela Reconstruction Fund established under subsection (a).(d)ReportingNot later than 1 year after the date of the enactment of this Act and not less frequently than annually thereafter, the Secretary of State shall submit a report to the appropriate congressional committees that includes—(1)an accounting of the amount and sources of funds that have been deposited into the Venezuela Restoration Fund; and(2)a summary of the obligation, amounts, and expenditure of such funds.